 4:08-cr-03165-RGK-CRZ Doc # 111 Filed: 09/09/21 Page 1 of 2 - Page ID # 271




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:08CR3165

       vs.
                                                      AMENDED ORDER
JOHN CURTIS POHLMAN,

                    Defendant.


       John Pohlman (USMS #22504-047) was sentenced to 18 months on a
supervised release violation on April 13, 2021. Pohlman came into custody of the
United States Marshals Service (USMS) on August 31, 2021, after serving
approximately 12 months in state custody on related conduct, and is currently
awaiting designation to the Federal Bureau of Prisons. On September 3, 2021,
Pohlman was admitted to the hospital with a blood infection. The USMS has been
providing support to the contracted guard service for Mr. Pohlman, but Mr. Pohlman
may need to remain in the hospital for several days up to several months. Therefore,
the USMS requests that Mr. Pohlman self surrender to the Federal Bureau of Prisons
after his medical condition is resolved. That request is granted.1

      IT IS ORDERED that:

     1.    Mr. Pohlman shall self surrender to the Federal Bureau of Prisons on
November 8, 2021, at or before 2:00 p.m.




      1
        In essence, this order provides that the USMS (or contract guards) need not
take the defendant into custody while he is receiving medical care for his current
medical condition or prior to his ordered surrender date.
  4:08-cr-03165-RGK-CRZ Doc # 111 Filed: 09/09/21 Page 2 of 2 - Page ID # 272




       2.    If the Bureau of Prisons selects a different self-surrender date than the
one ordered in paragraph 1 above, the Bureau of Prisons shall not select a date any
earlier than November 8, 2021. And the USMS shall notify the defendant, counsel
of record, and the Probation Office of the new date selected by the Bureau of Prisons.

    3.    The Clerk shall provide counsel of record, the Probation Office, and the
USMS with a copy of this order.

      4.     The USMS shall serve Mr. Pohlman and the Bureau of Prisons with a
copy of this order.

      Dated this 9th day of September, 2021.

                                              BY THE COURT:



                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
